DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claims 11, 13 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 11, it is not clear the dependency of claim 11 since it is dependent on claim 11.  It appears that claim 11 is dependent on claim 10.
Claim 13 recites the limitation "the fastening patch" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It appears that claim 13 should be dependent on claim 12.
Regarding claim 17, on line 9, it is not clear “the ear-adjacent location” refers to the first ear-adjacent location or the second ear-adjacent location (note the first and second ear-adjacent locations on lines 4-5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,897,666.  Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a sound attenuating assembly configured to be worn by a human comprising a headpiece comprising an inner surface, a covered-dampening assembly comprising a cover, and a dampening assembly disposed within the cover, the dampening assembly comprising a padded member, a compressible member, a concave member, wherein the padded member is coupled to the cover, the padded member is coupled to the compressible member.  Further, although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming a method of using a sound attenuating assembly configured to be coupled by a human comprising providing the sound attenuating assembly configured to be worn by the human, providing a dampening assembly comprising a padded member, a separating member, a compressible member, and a concave member, providing a headpiece having a fastener at a first ear-adjacent location and having a second fastener at a second ear-adjacent location, substantially disposing the dampening assembly within a cover having a foldable thereby forming the covered dampening assembly, detachably attaching an outward facing detachable fastener of the covered dampening assembly to the fastener at the first ear-adjacent location of the headpiece, the sound attenuating assembly comprising the headpiece comprising an inner surface, the inner surface having an ear flap area disposed upon the inner surface, the ear flap area comprising a first fastener surface, at the first ear-adjacent location, fixable attached to the inner surface, the covered dampening assembly comprising the cover, the dampening assembly disposed within the cover, the dampening assembly comprising the padded member, the separating member disposed between the padded member and the compressible member, wherein the padded member is coupled to the cover, the padded member is coupled to the compressible member, and a second fastener surface being disposed upon the cover and being detachably fastened to the first fastener surface.  The limitations in claims 1-7 of U.S. Patent No. 10,897,666 cover the limitations in claims 1-17 of the present invention.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lundin (US 5,241,971).
Regarding claim 1, as broadly claimed, Lundin teaches a sound attenuating assembly (figures 1, 2) configured to be worn by a human comprising a headpiece (3 or 5) comprising an inner surface, a covered-dampening assembly comprising a cover (2) and a dampening assembly (6, 13, 15) disposed within the cover (2), the dampening assembly comprising a padded member (15, figures 1, 2), a compressible member (13), a concave member (6, 7, figure 1), wherein the padded member (15) is coupled to the cover (figure 2), and the padded member (15) is coupled to the compressible member (13, figure 2).  
Regarding claim 2, as broadly claimed, Lundin teaches the dampening assembly that comprises a separating member (6, 8, 9) disposed between the padded member (15) and the compressible member (13, figures 1, 2), wherein the separating member (6, 8, 9) is coupled to the padded member (15) and is coupled to the compressible member (13).  

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (US 7,703,572).
As broadly claimed, Du teaches a sound attenuating assembly (figures 2, 8) configured to be worn by a human comprising a headpiece (105) comprising an inner surface, a covered-dampening assembly comprising a cover (104) and a dampening assembly (106, 107, 109, 111) disposed within the cover (104), the dampening assembly comprising a padded member (111, figures 2, 8), a compressible member (106, 109, col. 5, lines 29-67 through col. 6, lines 1-4), and a concave member (107), wherein the padded member (111) is coupled to the cover (104), the padded member (111) is coupled to the compressible member (figures 2, 8).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-5, 8-9 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Lundin (US 5,241,971).
Regarding claim 3, Lundin does not specifically disclose that the concave member (6, 7) comprises a silicone surface.  However, Lundin does not restrict to any material for the concave member or the outer part (7) of the body (6).  
Therefore, it would have been obvious to one skilled in the art to provide any material or any surface for the outer part or the concave member in the ear muff or headphone of Lundin such as a silicone surface for an alternate choice and providing a better surface to the assembly.
Regarding claim 4, Lundin teaches the compressible member (13) comprising a foam material (col. 3, lines 19-23).  
Regarding claim 5, Lundin does not specifically disclose that the compressible member comprises the foam material selected from the group consisting of a viscoelastic foam, a memory foam, a Dunlop latex foam, and a furniture foam.  However, Lundin does not restrict to any foam material for the compression member (col. 3, lines 19-23).  
Therefore, it would have been obvious to one skilled in the art to provide any foam material for the compressible member in the device of Lundin such as the foam material selected from the group consisting of a viscoelastic foam, a memory foam, a Dunlop latex foam, and a furniture foam for an alternate choice depending on the type and the desired frequency characteristics of the device.
Regarding claims 8 and 9, Lundin does not specifically disclose that the separating member (6, 8, 9) comprises a cardstock or a pound cardstock.  However, Lundin does not restrict to any material for the separating member (6, 8, 9).
Therefore, it would have been obvious to one skilled in the art to provide any material for the separating member of the device of Lundin such as a cardstock or a pound cardstock for an alternate choice depending on the type and the desired frequency characteristics of the device.
Regarding claims 12 and 13, as broadly claimed, Lundin teaches the headpiece (3) comprising a fastening means (the pivot connection between the headpiece 3 and the ear cup 1, figures 1-2) coupled to a lateral, inner ear flap surface of the headpiece.  Lundin does not specifically disclose a fastening patch, wherein the fastening patch comprising a first fastener surface being selected from the group as claimed.
However, it is very well known in the art to provide a fastening means comprising a fastening patch comprising a hook and loop fastener or a magnetic fastener.
Therefore, it would have been obvious to one skilled in the art to provide any fastening means in the headphone device of Lundin such as providing a fastening patch comprising a first fastener surface being selected from the group consisting of a hook and loop fastener or a magnetic fastener for better providing a fastening means in the device.

Response to Arguments
Applicant's arguments filed 08/24/2022 have been fully considered but they are not persuasive. 
Responding to the arguments about the rejections of claims 11, 13 and 17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, the Applicant should note that claims 11, 13 and 17 have not been fixed or amended as argued.
Responding to the arguments about the double patenting rejections, the rejections of claims 1-17 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,897,666 have been maintained since a Terminal Disclaimer has not been filed.
The rejections of claims 1-2 under 35 U.S.C. 102(a)(1) as being anticipated by Lundin (US 5,241,971), the rejection of claim 1 under 35 U.S.C. 102(a)(1) as being anticipated by Du et al. (US 7,703,572), and the rejections of claims 3-5, 8-9 and 12-13 under 35 U.S.C. 103 as being unpatentable over Lundin (US 5,241,971) have been maintained since the Applicant does not submit any arguments in response to the rejections as anticipated and over Lundin (US 5,241,971) and Du et al. (US 7,703,572).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUYEN D LE whose telephone number is (571)272-7502. The examiner can normally be reached 9:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUYEN D LE/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
HL
December 2, 2022